Citation Nr: 0824397	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  05-33 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1977 to 
February 1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.

The veteran testified before the undersigned at a May 2008 
hearing at the RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his service-connected disabilities 
have rendered him unable to obtain and maintain gainful 
employment.  VA may not reject the veteran's TDIU claim 
without producing evidence, as distinguished from mere 
conjecture, that the veteran's disabilities do not prevent 
him from performing work that would produce sufficient income 
to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 
294 (1995).  This may include a VA examination which includes 
an opinion as to what, if any, effect the veteran's service-
connected disabilities have on his ability to maintain 
employment.  Friscia, 7 Vet. App. at 297.  

Here, such a medical examination and opinion was obtained in 
October 2006.  However, the examination is insufficient to 
allow the Board to make an appellate determination.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that 
when the Board determines that the medical evidence of record 
is insufficient or of doubtful weight or credibility, the 
Board may supplement the record by seeking an advisory 
opinion or ordering a medical examination).  In this regard, 
while the October 2006 VA examination report contains 
detailed notes on the current severity of the veteran's 
service-connected disabilities, the VA examiner failed to 
provide an opinion as to whether these disabilities render 
the veteran unable to maintain gainful employment.  As such, 
a new VA examination is warranted.

As a final manner, the Board observes that the veteran has 
not been provided sufficient notice with respect to the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159 (2007).  First, 
although TDIU was listed as an issue for consideration in a 
June 2002 VCAA notice letter, no notice was provided 
regarding what evidence and information is necessary to 
substantiate this claim.  Such error is presumed prejudicial 
to the veteran.  See Sanders v.  Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Additionally, during the pendency of this 
appeal, the Court issued a decision in Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006), which held that the VCAA notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Thus, on remand, such notice should 
be provided to the veteran.

Accordingly, the case is REMANDED for the following action:

1.	Provide the veteran a VCAA notice 
letter regarding the type of evidence 
needed to substantiate a TDIU claim.  
In addition, provide the veteran with 
notice regarding the disability rating 
and effective date with respect to his 
claim on appeal.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 484 
(2006).

2.	The RO/AMC should request that a social 
and industrial survey be undertaken by 
a social worker, in order to elicit and 
set forth pertinent facts regarding the 
veteran's medical history, education 
and employment history, and social and 
industrial capacity.  The social worker 
who conducts this survey should 
identify those activities that comprise 
the veteran's daily routine.  With 
regard to his employability, the 
veteran should be asked to provide the 
names and addresses of businesses where 
he has worked and or sought employment.  
Any potential employment opportunities 
should be identified.  The claims 
folder must be made available to the 
social worker in conjunction with the 
survey as it contains important 
historical data.

3.	The RO/AMC should also make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a general medical and/or 
psychiatric examination(s) to determine 
the nature and extent of all 
disabilities from which the veteran is 
now suffering therefrom.  All indicated 
tests or studies deemed necessary 
should be done.  The claims file, this 
REMAND, and treatment records must be 
made available to, and be reviewed by, 
the examiner in connection with the 
examination.  The examiner should 
perform any tests or studies deemed 
necessary for an accurate assessment.  
The examiner should give detailed 
clinical findings of any symptomatology 
found, and that examiner should render 
an opinion whether the service-
connected disabilities prevents the 
veteran from being gainfully employed, 
or whether a nonservice-connected 
disability (or disabilities) prevents 
the veteran from being gainfully 
employed.

4.	Upon completion of the above, 
readjudicate the issue on appeal.  If 
any benefit sought is not granted, 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an appropriate 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

